PER CURIAM.
The decree here attacked determined in a summary proceeding the issues of title to and possession of certain real estate. Ordinarily questions of title to such property disputed by an adverse claimant must be determined in a plenary suit. Louisville Trust Co. v. Comingor, 184 U. S. 18, 22 Sup. Ct. 293, 46 L. Ed. 413; Galbraith v. Vallely, 256 U. S. 46, 41 Sup. Ct. 415, 65 L. Ed. 823. But, if the property be in the possession of the bankrupt when bankruptcy proceedings are instituted, it passes to the trustee and the court of bankruptcy has exclusive jurisdiction to try and determine all controversies respecting title thereto or lien thereon. Hebert v. Crawford, 228 U. S. 204, 33 Sup. Ct. 484, 57 L. Ed. 800; Babbitt v. Dutcher, 216 U. S. 102, 30 Sup. Ct. 372, 54 L. Ed. 402, 17 Ann. Cas. 969. And this determination may bo in a summary proceeding.
The referee found, and his report was confirmed by the District Court, that pos*318session was in the bankrupt. The evidence upon which this finding was predicated is not before us, and it must be accepted as final and conclusive. The fact that appellants allowed the estate to be fully administered and the assets distributed before attempting to revise this decree furnishes an added reason for denying any relief.
It is unnecessary to consider the further objection that appellants’- remedy, if any they had, was by petition to review and revise, and not by appeal.
The decree is affirmed, with costs.